Citation Nr: 0619462	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  01-08919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam 
veteran with disability resulting from spina bifida.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to April 1969, and is appealing this matter as 
custodian of his daughter.  Records reflect that he served in 
Vietnam.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  An informal hearing was held at the 
Albuquerque RO in June 2001.  The case is now under the 
jurisdiction of the Denver, Colorado RO.  In February 2004, 
the Board remanded the case to the RO to ensure VCAA 
compliance.   


FINDINGS OF FACT

1.  The appellant is the biological child of a Vietnam 
veteran.

2.  The appellant's occipital cephalocele is shown to be a 
form of spina bifida.  


CONCLUSION OF LAW

The criteria for payment of a monetary allowance to a child 
of a Vietnam veteran for disability resulting from spina 
bifida have been met.  38 U.S.C.A. §§ 1805, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.814 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefit 
sought, there is no need to belabor the impact of the VCAA on 
this claim.  Significantly, the veteran was provided a VCAA 
notice letter in August 2004 that explained the evidence 
necessary to substantiate the claim, his and VA's 
responsibilities in claims development and requested that he 
send VA any evidence in his possession. 



II.  Factual Background

The veteran's service personnel records show that he served 
in the Republic of Vietnam from January 1966 to February 
1967.  

The appellant's September 1980 birth certificate shows that 
she is the biological child of the veteran.  

A September 1980 private medical record shows that the 
appellant was born with occipital encephalocele, and required 
surgery to repair the defect.  She also had to have surgery 
for hydrocephalus in October 1980, when a 
ventriculoperitoneal shunt was put in place. 

A June 2000 private medical opinion from Dr. S, a 
pediatrician indicates that spina bifida is classified as a 
neural tube defect in the same group with encephalocele and 
that spina bifida was located in the lower part of the spinal 
canal whereas encephalocele was located in the upper part of 
the spinal canal.  In Dr. S's opinion, if (as VA recognizes) 
Agent Orange causes a neural tube defect like spina bifida, 
it could also produce encephalocele, a lack of closure in the 
upper part of the spinal canal.  

An August 2001 VA medical opinion found that X-rays did not 
show any evidence that the appellant had spina bifida.  

In May 2006, pursuant to Board request, an expert medical 
opinion was provided by Dr. L, a VA neurologist.  Dr. L 
indicated that spina bifida is a neural tube defect that is a 
form of dysraphism in which the neural tube does not close in 
a normal fashion and that encephalocele is also a neural tube 
defect.  He opined that occipital cephalocele was a form of 
spina bifida and that hydrocephalus was a manifestation of 
spina bifida.

III.  Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Jones v. Principi, 16 Vet. App. 219 
(2002).  The Board notes that spina bifida is the only birth 
defect that warrants the award of monetary benefits based on 
the herbicide exposure of the veteran as a father of that 
child.  Jones, supra.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

The May 2006 VA expert medical opinion resolves the prior 
apparent conflict in the medical evidence of record and 
establishes that the appellant (who is a biological child of 
a veteran who served in Vietnam) has both disability that is 
a form of spina bifida and disability that is a manifestation 
of spina bifida.  

Accordingly the criteria for establishing entitlement to the 
benefit sought are met.  The appellant's daughter is entitled 
to the payment of a monetary allowance as a child of a 
Vietnam veteran with spina bifida.  






ORDER

The appeal to establish the veteran's daughter's entitlement 
to a monetary allowance as a child of a Vietnam veteran with 
spina bifida is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


